DETAILED ACTION

1.	The Application filed on December 13, 2019 has been acknowledged.
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “the speed” [line 1] renders the claim indefinite; since there is insufficient antecedent based for this limitation in the claim.
Claim 1 recites the limitation of “obtaining a synthesized or estimated blade angle…” [line 3] renders the claim indefinite; since it is not clear that how or by which way a synthesized or estimated blade angle is able to be obtained?
Claim 1 recites the limitation of “determining a difference between a reference propeller speed and an actual propeller speed” [lines 6-7] renders the claim indefinite; since it is not clear than how a reference propeller speed and an actual propeller speed are able to be obtained?
Claim 5 recites the limitation of “wherein the one or more engine or aircraft parameter comprises engine output power, aircraft true airspeed, and aircraft altitude” renders the claim indefinite; since it is not clear that if only one parameter is selected, how it can be comprises engine output power, aircraft true airspeed and aircraft altitude? The expressions on either side of the “or…” are not considered equivalent and cause uncertainty with respect to the scope of the claim.
Claim 9 recites the limitation of “…to determine the one or more gain are aircraft true airspeed and aircraft altitude” ” renders the claim indefinite; since it is not clear that if only one gain is determined, how it can be comprises aircraft true airspeed and aircraft altitude? The expressions on either side of the “or…” are not considered equivalent and cause uncertainty with respect to the scope of the claim.
Applicant is required to clarify or to revise the claim features.

Claim 10 recites the limitation of “the speed” [line 1] renders the claim indefinite; since there is insufficient antecedent based for this limitation in the claim.
Note: claim 10 is required to provide a controller, control unit or control system to include/comprise a processing unit and non-transitory computer readable medium.
Claim 10 recites the limitation of “obtaining a synthesized or estimated blade angle…” [line 6] renders the claim indefinite; since it is not clear that how or by which way a synthesized or estimated blade angle is able to be obtained?
Claim 10 recites the limitation of “determining a difference between a reference propeller speed and an actual propeller speed” [lines 10-11] renders the claim indefinite; since it is not clear than how a reference propeller speed and an actual propeller speed are able to be obtained?
Claim 14 recites the limitation of “wherein the one or more engine or aircraft parameter comprises engine output power, aircraft true airspeed, and aircraft altitude” renders the claim indefinite; since it is not clear that if only one parameter is selected, how it can be comprises engine output power, aircraft true airspeed and aircraft altitude? The expressions on either side of the “or…” are not considered equivalent and cause uncertainty with respect to the scope of the claim.
Claim 18 recites the limitation of “…to determine the one or more gain are aircraft true airspeed and aircraft altitude” ” renders the claim indefinite; since it is not clear that if only one gain is determined, how it can be comprises aircraft true airspeed and aircraft altitude? The expressions on either side of the “or…” are not considered equivalent and cause uncertainty with respect to the scope of the claim.
Applicant is required to clarify or to revise the claim features.

Claim 19 recites the limitation of “the speed” [line 4] renders the claim indefinite; since there is insufficient antecedent based for this limitation in the claim.
Claim 19 recites the limitation of “obtaining a synthesized or estimated blade angle…” [line 4] renders the claim indefinite; since it is not clear that how or by which way a synthesized or estimated blade angle is able to be obtained?
Claim 19 recites the limitation of “determining a difference between a reference propeller speed and an actual propeller speed” [lines 7-8] renders the claim indefinite; since it is not clear than how a reference propeller speed and an actual propeller speed are able to be obtained?
Applicant is required to clarify or to revise the claim features.

Claim Rejections - 35 USC § 102/103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 USC 103 as obvious over TANTOT et al (US 2015/0314853 A1).
Regarding claim 1, note Figure 3, TANTOT teaches a method for governing a speed of a propeller (120) on a propeller-based engine in an aircraft [abstract], the method comprising: obtaining a synthesized or estimated blade angle [pitch angle β (175), Figure 4] for the propeller of the engine [para 0003 teaches the pitch of the propeller is the setting angle of the propeller blades; para. 0028 discloses pitch angle sensor (70) senses the pitch from the propeller; and further see Figure 4 and para. 0046, 0051]; determining one or more gain [in this case, magnitudes “predicting the losses associated with the operation of the propeller (referred to below as Loss), and the absorbed power coefficient Cp” used as basis for a model of the performance of the propeller; see para. 0046] for a controller (FADEC 150) of the propeller (120) based on the synthesized or estimated blade angle and one or more engine [FADEC (150) also takes account of a setpoint relating to the throttle position (112)] or aircraft parameter [the prediction of the two magnitudes (loss and Cp) is performed by simple polynomial calculation with coefficients that are calculated as a function of the pitch β and of the blade relative Mach (300), para. 0049]; determining a difference between a reference propeller speed (110) and an actual propeller speed measured propeller speed from (130) [Figure 3 illustrates the difference (140) is determined from the propeller speed setpoint and the measured propeller speed]; applying the one or more gain to the difference (140) via the controller (FADEC 150) [para 0045] in order to generate a command signal (180) for controlling the propeller (120) [150, 160, 170,180, 190 and 120, Figure 3]; and governing the propeller (120) of the engine [via the actuator (190)] using the command signal (180).
Regarding claim 2, as discussed in claim 1, TANTOT reference further teaches a plurality of blade angle values in a lookup table as a function of the one or more engine or aircraft parameter [Figure 4 and para. 0050].
Regarding claim 3, as discussed in claims 1 and 2, TANTOT reference also teaches generating the synthesized or estimated blade angle from characteristics of the propeller and the one or more engine or aircraft parameter [Figure 4 and para. 0050].
Regarding claim 4, as discussed in claims 1-3, see Figure 4.
Regarding claim 5 [as far as understood], note Figure 4, which further describes engine output power or aircraft true airspeed or aircraft altitude.
Regarding claim 6, as discussed in claim 1-3, notes para. 0029-0040, which describes the calculation among the engine output power and the power dissipated by the propeller.
Regarding claim 7, as discussed in claim 3, TANTOT reference further mentions the reaction time and/or time required for convergence of the servo-control of the pitch is reduced [see para. 0011]. 
Regarding claim 8, see discussion in claim 2.
Regarding claim 9 [as far as understood], see discussion in claim 5.
Regarding claims 10-18, as discussed in claims 1-9, the FADEC 150 would have been well-known for executing the method of claim 1 by a processing unit.
Regarding claims 19-20, see discussion in claim 10-18.

	Examiner’s Note: The Examiner has cited particular paragraphs or columns and line numbers in the reference applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-Q7.2015] VI. PRIOR ART MUST BE CONSIDERED IN (IS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirely, i.e., as a whole, including portions that would lead away from the claimed invention.  W.L Gore & Associates, Inc, v. Garlock, Inc., 721 F.2d 1540, 220 USPG303 (Fed Cir. 1983), cert, denied. 469 U.S, 851 (1984).  See also MPEP §2123.

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please consider the cited references in PTO-892.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.H.H./
July 7, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        July 12, 2022